Title: From Thomas Jefferson to Roberts & Jones, 13 June 1802
From: Jefferson, Thomas
To: Roberts & Jones


            GentlemenWashington June 13. 1802.
            Having occasion to have a piece of work executed at Monticello which requires the very toughest iron it is possible to find, and some of the best German steel, I will pray you to send me a quarter ton of iron of the toughest quality you can procure, among which let there be 2. bars from 1½ I. to 1⅝ I. square, the rest of smaller bars, some flat, some square; & also 100. ℔. best German steel.—the last supply of nailrod & hoop iron got safely to hand, and mr Barnes will remit for it at maturity. let the above articles be immediately shipped to Gibson & Jefferson to be forwarded to Monticello. accept my friendly respects & best wishes.
            Th: Jefferson
          